


110 HR 1860 IH: Identity Theft Relief Act of

U.S. House of Representatives
2007-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1860
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2007
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  100 percent deduction for expenses related to identity theft.
	
	
		1.Short titleThis Act may be cited as the
			 Identity Theft Relief Act of
			 2007.
		2.Deduction for
			 expenses related to identity theft
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Expenses
				related to identity theft
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction all the ordinary and necessary expenses paid or incurred during the
				taxable year, not compensated for by insurance or otherwise, in connection with
				a qualified identity theft.
						(b)Qualified
				identity theftFor purposes of this section—
							(1)Qualified
				identity theftIn the case of an individual, the term
				qualified identity theft means a fraud committed or attempted
				using the identifying information of such individual without authority.
							(2)Identifying
				informationThe term
				identifying information means any name or number that may be used,
				alone or in conjunction with any other information, to identify such
				individual, including—
								(A)a name, social
				security number, date of birth, official State or government issued driver’s
				license or identification number, alien registration number, government
				passport number, or employer or taxpayer identification number,
								(B)unique biometric
				data, such as fingerprint, voice print, retina or iris image, or other unique
				physical representation,
								(C)unique electronic
				identification number, address, or routing code,
								(D)telecommunication
				identifying information or access device (as defined in section 1029(e) of
				title 18, United States Code),
								(E)a bank, savings
				association, credit union, or investment account number,
								(F)a credit card or
				debit card account number,
								(G)a password, access
				code, or security code relating to—
									(i)a
				bank, savings association, credit union, or investment account number,
				or
									(ii)a
				credit card or debit card account number, or
									(H)any other unique
				identifying
				information.
								.
			(b)Deduction allowed
			 in computing adjusted gross incomeSubsection (a) of section 62
			 of such Code is amended by inserting before the last sentence the following new
			 paragraph:
				
					(22)Expenses
				related to identity theftThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and inserting before such item the
			 following new item:
				
					
						Sec. 224. Expenses related to identity
				theft.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
